Labauve, J.
This is a suit brought to obtain a judgment of forfeiture of the charter of said bank, as authorized by the 20th section of the act entitled an act to establish a general system of free banking in the State of Louisiana, approved 15th March, 1855, the said section being amended and reenacted by an act approved on the 18th March, 1858.
The Attorney-General, having been duly notified of the proceedings as prescribed by law, on the 15th May, 1865, filed a petition, stating that he has ascertained that there is neither a legal nor equitable defence to the payment of the notes so alleged to have been presented to said bank, and the payment of which was refused, and praying among other things that said bank be cited, and that a forfeiture be decreed, etc.
The bank did not answer, and no judgment by default was rendered, and the Court rendered a final judgment of forfeiture of the charter of the bank, on the 12th June, 1865.
The defendant appealed.
We are of opinion the Judge erred, in rendering a final judgment, without first having rendered a judgment by default.
, This case is substantially similar in the pleadings and form of proceed-: ings to that of B. W. Huntington v. The Crescent City Bank, in the Third District Court of New Orleans, and reported in 18th An. 350. The view we have taken of the law in that case, in regard to the proceedings in forfeiture of the charter of a bank, must govern this case.
■ It is therefore ordered, adjudged and decreed, that the judgment appealed from be annulled and avoided; it is further ordered and decreed, that this case be remanded to be proceeded in according to law. The appellee to pay the costs of appeal.